t c memo united_states tax_court richard e marks petitioner v commissioner of internal revenue respondent docket no filed date richard e marks pro_se andrew j wyman for respondent memorandum opinion dinan special_trial_judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure an addition_to_tax under sec_6651 of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure for the taxable_year unless otherwise indicated section references are to the internal_revenue_code in effect for the - - year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner resided in morro bay california on the date the petition was filed in this case petitioner untimely filed a form_1040 u s individual_income_tax_return on date for taxable_year he reported dollar_figure in business income but did not include with the form a schedule c profit or loss from business he claimed no deductions but stated on the return that he had zero taxable_income attached to his return was a tax analysis statement in which he made numerous arguments primarily to the effect that there is no law causing him to be liable for federal income taxes respondent issued petitioner a statutory_notice_of_deficiency calculating his tax_liability based upon his reported income as follows business income dollar_figure standard_deduction big_number personal_exemption deduction big_number self-employment_tax deduction big_number taxable_income big_number income_tax big_number self-employment_income tax big_number total_tax liability deficiency big_number respondent also determined that petitioner was liable for the addition_to_tax and penalty noted above petitioner filed a petition with this court in which he provided the following statement as his disagreement with respondent’s determinations in the notice_of_deficiency the district_director issued a statutory_notice_of_deficiency claiming petitioner had a tax_liability without there being a statutorily procedural correct lawful tax_assessment attached to the notice_of_deficiency irs form 4549a income_tax examination changes line states total corrected tax_liability respondent has failed to provide the petitioners with the internal_revenue_code section or regulation that was used to calculate this total corrected tax_liability the respondent has failed to provide the petitioners with certified assessment information as per internal revenue regulation respondent has failed to identify the individual who will certify to the tax adjustments the determination was based on therefore the deficiency is unenforceable as the determination was based on unfounded evidence there can be no meaningful administrative hearing until respondent provides petitioner with the above requested information and until that time petitioner will disagree with all of the adjustments the language of the petition is very similar to the language of the petitions in other cases before this court in which petitioner was involved petitioner appeared before the court in his capacity as officer of the corporate trustee of six trusts in six separate docketed cases in our opinion in those cases funk v commissioner tcmemo_2000_169 we found that the petitions in those cases failed to comply with rule b and rule b requires that the petition set forth clear and concise assignments of each and every error which the petitioner alleges to have been committed by the commissioner in the determination of the deficiency or liability rule b requires that the q4e- petition set forth clear and concise lettered statements of the facts on which petitioner bases the assignments of error we dismissed each of the cases involved in funk v commissioner supra for failure to state a claim upon which relief could be granted in addition we required each of the trusts to pay a sec_6673 penalty in the amount of dollar_figure sec_6673 allows this court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure where it appears to the court either that a taxpayer has instituted or maintained a proceeding before the court primarily for delay or that the taxpayer’s position in such a proceeding is frivolous or groundless in the present case prior to trial petitioner moved to dismiss for lack of subject matter jurisdiction and at trial he moved for summary_judgment both of these motions contained frivolous arguments and were denied petitioner provided no factual evidence at trial instead relying upon a reiteration of the frivolous arguments contained in the petition motions and other correspondence to the court these frivolous arguments do little more than recite code sections and case law which are irrelevant taken completely out of context or are otherwise misapplied in this case as in funk v commissioner supra we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit id quoting 737_f2d_1417 5th cir affg an order of this court petitioner has again failed to comply with rule b and by failing to set forth in his petition any justiciable claim or facts related thereto neither were any such claims or facts raised or alleged at trial or at any other time in this proceeding petitioner introduced not one iota of credible_evidence with respect to any factual issue relevant to ascertaining the tax_liability in issue ’ furthermore it is clear that petitioner has brought this frivolous case solely for purposes of delay and for the advancement of his personal views we will therefore dismiss this case and enter a decision against petitioner under rule b rule b provides for failure of a petitioner properly to prosecute or to comply with these rules or any order of the court or for other cause which the court deems sufficient the court may dismiss a case at any time and enter a decision against the petitioner the court may for similar reasons decide against any party any issue as to which such party has the burden_of_proof and such decision shall be treated as a dismissal for purposes of paragraphs c and d of this rule because petitioner failed to introduce any credible_evidence he failed to meet the requirements of sec_7491 as amended so as to place the burden_of_proof on respondent with respect to any factual issue relevant to ascertaining liability for the tax_deficiency in issue as to the addition_to_tax and accuracy-related_penalty we find that respondent has satisfied his burden of production under sec_7491 because the record shows that petitioner’s return was filed late 116_tc_438 - - in addition we exercise our discretion under sec_6673 and require petitioner to pay a penalty to the united_states in the amount of dollar_figure to reflect the foregoing an appropriate order will be issued and a decision will be entered for respondent
